233 S.W.2d 123 (1950)
MORGAN FARMS et al.
v.
MURRAY, Chief Justice, et al.
No. A-2822.
Supreme Court of Texas.
October 11, 1950.
Pichinson, Davis & Hale, McCampbell, Wood & Kirkham, Norman L. Utter, and L. DeWitt Hale, all of Corpus Christi, for petitioners.
H. S. Groesbeeck and G. C. Jackson, both of Crystal City, for respondent C. M. Brown.
PER CURIAM.
The motion for leave to file the petition for mandamus is overruled because the Court approves the holding of the Court of Civil Appeals. Morgan Farms et al. v. Brown, 231 S.W.2d 790. Rule 475, as amended by rule effective March 1, 1950.